United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3998
                                    ___________

Louis Charles Hamilton, II,              *
                                         *
               Appellant,                *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of North Dakota
Wold Johnson Law Firm,                   *
                                         *    [UNPUBLISHED]
               Appellee.                 *
                                    ___________

                            Submitted: April 26, 2002

                                Filed: May 10, 2002
                                     ___________

Before McMILLIAN, BOWMAN, and WOLLMAN, Circuit Judges.
                         ___________

PER CURIAM.

       Louis Charles Hamilton, II, appeals from the final judgment entered in the
District Court1 for the District of North Dakota, granting summary judgment for
defendant Wold Johnson Law Firm in Hamilton’s 42 U.S.C. § 1983 and state-law
action. Hamilton served a prison sentence after he entered an Alford2 plea to a charge


      1
       The Honorable Patrick A. Conmy, United States District Judge for the District
of North Dakota.
      2
          North Carolina v. Alford, 400 U.S. 25 (1970).
of terrorizing. In the instant complaint, Hamilton claimed that one of defendant’s
attorneys--Hamilton’s former criminal defense attorney, a contract public defender
named Mark Beauchene--violated his constitutional rights and committed legal
malpractice by conducting the victim’s deposition outside his presence and ignoring
his written instructions on what to do in the criminal case. For reversal, Hamilton
argues that the district court erred in granting summary judgment without granting his
numerous discovery requests, and that the court’s grant of summary judgment was
substantatively erroneous. For the reasons discussed below, we affirm the judgment
of the district court.

      We need not consider Hamilton’s arguments relating to the denial of his
discovery requests, as he did not appeal the magistrate judge’s3 orders denying these
requests. See Fed. R. Civ. P. 72(a) (party may object to magistrate’s nondispositive
order within 10 days, or forfeit objection). We find, moreover, that the district court
did not abuse its discretion in determining the claims were ripe for summary
judgment. See Dulany v. Carnahan, 132 F.3d 1234, 1238 (8th Cir. 1997).

       We review de novo the district court’s grant of summary judgment, including
its interpretation of state law. See Adams ex rel. Harris v. Boy Scouts of
Am.-Chickasaw Council, 271 F.3d 769, 775 (8th Cir. 2001); Kunferman v. Ford
Motor Co., 112 F.3d 962, 965 (8th Cir. 1997). Having carefully reviewed the record
before the district court, we agree with the court that Hamilton’s § 1983 and state-law
claims failed. Hamilton could not state a § 1983 claim against the Wold Johnson Law
Firm unless Wold Johnson Attorney Beauchene conspired with state actors. See Polk
County v. Dodson, 454 U.S. 312, 325 (1981) (public defender does not act under
color of state law for purposes of § 1983 when performing traditional functions as
counsel to defendant in criminal proceedings); Deck v. Leftridge, 771 F.2d 1168,


      3
       The Honorable Karen K. Klein, United States Magistrate Judge for the District
of North Dakota.
                                          -2-
1170 (8th Cir. 1985) (per curiam) (public defender is not immune from § 1983
liability if attorney conspired with other state actors to violate plaintiff’s
constitutional rights). Hamilton, however, failed to submit evidence that there was
any conspiracy to violate his constitutional rights. As for his legal-malpractice claim,
Hamilton failed to submit evidence (beyond his conclusory allegations) showing that
if Beauchene had followed his instructions, and had refused to accept the prosecutor’s
condition that the victim be deposed without Hamilton being present, the criminal
proceeding would have terminated more favorably to him. See Dan Nelson Constr.,
Inc. v. Nodland & Dickson, 608 N.W.2d 267, 271 (N.D. 2000) (when it is alleged that
attorney negligently failed to perform some act on behalf of client, plaintiff must
allege and prove performance of act would have benefitted client).

      Accordingly, we affirm. We deny Hamilton’s motion to amend his complaint.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-